Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
      1.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.       Claims 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (6,226,877), provided in the IDs submitted on 09/22/2020, in view of Holford (2,704,941). Regarding claim 7, Ono teaches a reciprocating saw 1, comprising: a housing 5; a motor 7 housed in the housing 5; a user-operable trigger (not shown) inherently configured to operate the motor 5; a blade clamp (Fig. 1) driven by the motor 5 through a reciprocating shaft 12; a gearcase 2 adjacent to the motor, the gearcase including a base 3 and a gearcase cover 4; wherein the reciprocating shaft 12 is connected to the gearcase cover 4 (Fig. 2A); wherein the gearcase cover 4 is integrally formed (as shown in Fig 2A, excluding the mounting means and the shaft 12) to include a first end including a tube (defined by the tubular front portion of the cover 4l; Fig. 3) and a second end including a receiving portion (defined by the portion that receives bearing 13; Fig. 2A) with an open portion (defined but the opening covered by the bracket on the bearing 13; Fig. 2A) opposite the receiving portion; wherein the reciprocating shaft 12 projects through the tube; wherein the reciprocating shaft 12 projects through the receiving portion; and further comprising a bearing 13 in the tube. See Figs. 1-3 in Ono. 
Ono does not explicitly teach that the tube is a cylindrical tube which receiving the bearing. 
                However, Holford teaches a gearcase cover (P) including a cylindrical tube (defined by the front portion of the gearcase (P) which receives the busing 21 and bearing; Fig. 1-2 and col. 2 lines 11-18). Holford also teaches that the cylindrical tube receives a busing and bearing (Fig. 1-2 and col. 2 lines 11-18) and end of a reciprocating shaft 20. Holford’s tubular cylinder supports and end of the reciprocating shaft 20 without the use of a bracket and fasteners (as taught by Ono; Fig. 2A). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Ono’s gear cover with the cylindrical tube, as taught by Holford, in order to support the end of the reciprocating shaft without a bracket and fasteners in an alternative way which produces the same result. 
       Regarding claim 8, Ono teaches everything noted above including that the gearcase cover 4 is inherently integrally formed via casting. It should also be noted that the claim is related to a reciprocating saw as an apparatus, Therefore, the patentability of the reciprocating saw including the gearcase cover has nothing to do with the method of forming the gearcase (by casting).    
          Regarding claims 10-11, Ono teaches everything noted above including a securing cover (defined by the plate in Fig. 2A) at or adjacent to the open portion; wherein the securing cover is secured to the gearcase cover 4 via screws.  The securing cover and screws are not numbered in Ono. However, Ono shows the securing cover and the screws as seen in Fig. 2A; and this is also evidenced in figures of CMCS300 (non-patent Literature) provided with IDS submitted on 09/22/2020.
            Regarding claims 12, Ono teaches everything noted above including a yoke 15 on the reciprocating shaft 12.  
            Regarding claim 13, Ono also does not explicitly disclose that the yoke is welded to the reciprocated shaft. However, Official Notice is taken that the use of welding as a mounting means is old and well known in the art.

3.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Halford and in further view of Schoenek et al. (2005/0239591 A1), hereinafter Shoenek. Regarding claim 9, Ono does not explicitly teach that the gearcase cover is an integrally formed aluminum cast. Ono teaches that the gearcase cover is an integrally formed case. However, Ono does not explicitly teach that the gearcase cover is formed from aluminum. Schoenek teaches a gearcase cover 40 which is an integrally aluminum cast. See Figs. 1-3 and paragraph 0016 in Schoenek. It would have been obvious to a person of ordinary skill in the art to form Ono’s gearcase cover, as modified by Halford, from aluminum, at taught by Schoenek, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

4.       Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Monzen et al. (2020/0094432 A1), hereinafter Monzen. Regarding claim 14, Ono teaches a reciprocating saw 1 comprising: a housing 5; a motor 7 housed in the housing 5; a user-operable trigger (not shown) inherently configured to operate the motor 5; a blade clamp (Fig. 1) driven by the motor 5 through a reciprocating shaft 12; a gearcase 2 adjacent to the motor, the gearcase including a base 3 and a gearcase cover 4; the gearcase housing the shaft 12; wherein the gearcase cover 4 is integrally formed (as shown in Fig 2A, excluding the mounting means and the shaft 12) and comprises a first end including an opening (defined by the top and sidewalls of the gearcase 4 which form an opening in the neck or narrow portion of case for receiving the bearing 13, bracket and fasteners, not numbered; Figs. 2A and 3) through which the shaft 12 projects (Fig. 3) and a second end comprising a receiving portion (defined by the portion that receives bearing 13; Fig. 2A) which the shaft is received; wherein the gearcase 2 is integrally formed with an open portion (defined by the groove 28 or the recess that received the receiving portion; Fig. 2A) opposite the receiving portion; and further comprising a bearing 13 in the opening. See Figs. 1-3 in Ono. 
                  Ono does not explicitly teach that the gear case also includes a track roller bearing, a counterbalance, and a pin that rotates with the track roller bearing. However, Monzen teaches a reciprocating saw 1 comprising: a housing 2; a motor 3 housed in the housing 3; a blade clamp 8 driven by the motor 3 through a reciprocating shaft 7; a gearcase (23, 24)  adjacent to the motor, the gearcase including a base 24 and a gearcase cover 23; the gearcase housing the shaft 7, a track roller bearing (611-612), a counterbalance 62, and a pin 613 that rotates with the track roller bearing. See Figs.  1-18 in Monzen. It would have been obvious to a person of ordinary skill in the art to provide Ono’s reciprocating saw with the track roller bearing, counterbalance and pin, as taught by Monzen, in order to facilitate and enhance the reciprocating of the shaft. 
            Regarding claim 15, Ono teaches everything noted above including that the gearcase cover 4 is inherently integrally formed via casting. It should also be noted that the claim is related to a reciprocating saw as an apparatus, Therefore, the patentability of the reciprocating saw including the gearcase cover has nothing to do with the method of forming the gearcase (by casting).    
          Regarding claims 17-18, Ono teaches everything noted above including a securing cover (defined by the plate in Fig. 2A) at or adjacent to the open portion; wherein the securing cover is secured to the gearcase cover 4 via screws.  The securing cover and screws are not numbered in Ono. However, Ono shows the securing cover and the screws as seen in Fig. 2A; and this is also evidenced in 
in figures of CMCS300 (non-patent Literature) provided with IDS submitted on 09/22/2020.
            Regarding claims 19, Ono teaches everything noted above including a yoke 15 on the shaft 12.  
            Regarding claim 20, Ono also does not explicitly disclose that the yoke is welded to the shaft. However, Official Notice is taken that the use of welding as a mounting means is old and well known in the art.

5.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Monzen and further view of Schoenek. Regarding claim 16, Ono does not explicitly teach that the gearcase cover is an integrally formed aluminum cast. Ono teaches that the gearcase cover is an integrally formed case. However, Ono does not explicitly teach that the gearcase cover is formed from aluminum. Schoenek teaches a gearcase cover 40 which is an integrally aluminum cast. See Figs. 1-3 and paragraph 0016 in Schoenek.  It would have been obvious to a person of ordinary skill in the art to form the gearcase cover of Ono’s reciprocating saw, as modified by Monzen, from aluminum, at taught by Schoenek, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

           To the degree that It could be argued the opening in Ono does not have four sides surrounding the bearing and the bearing is not completely received in the opening the rejection below is applied.

6.       Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Monzen and in further view of Halford. Regarding claim 14, Ono teaches a reciprocating saw 1 comprising: a housing 5; a motor 7 housed in the housing 5; a user-operable trigger (not shown) inherently configured to operate the motor 5; a blade clamp (Fig. 1) driven by the motor 5 through a reciprocating shaft 12; a gearcase 2 adjacent to the motor, the gearcase including a base 3 and a gearcase cover 4; the gearcase housing the shaft 12; wherein the gearcase cover 4 is integrally formed (as shown in Fig 2A, excluding the mounting means and the shaft 12) and comprises a first end including an opening (defined by the opening that includes brackets and the wall of the gearcase 4 for holding a bearing 13; Fig. 2A and 3)  through which the shaft 12 projects (Fig. 3) and a second end comprising a receiving portion (defined by the portion that receives bearing 13; Fig. 2A) which the shaft is received; wherein the gearcase 2 is integrally formed with an open portion (defined by the groove 28 or the recess that received the receiving portion; Fig. 2A) opposite the receiving portion; and further comprising a bearing 13 in the opening. See Figs. 1-3 in Ono. 
                  Ono does not explicitly teach that the gear case also includes a track roller bearing, a counterbalance, and a pin that rotates with the track roller bearing. However, Monzen teaches a reciprocating saw 1 comprising: a housing 2; a motor 3 housed in the housing 3; a blade clamp 8 driven by the motor 3 through a reciprocating shaft 7; a gearcase (23, 24)  adjacent to the motor, the gearcase including a base 24 and a gearcase cover 23; the gearcase housing the shaft 7, a track roller bearing (611-612), a counterbalance 62, and a pin 613 that rotates with the track roller bearing. See Figs.  1-18 in Monzen. It would have been obvious to a person of ordinary skill in the art to provide Ono’s reciprocating saw with the track roller bearing, counterbalance and pin, as taught by Monzen, in order to facilitate and enhance the reciprocating of the shaft. 
               It could be argued that Ono does not explicitly teach that the opening is integrally formed with the gearcase. However, Holford teaches an integrally formed gearcase cover (P) including an integrally formed opening (defined by the front portion of the gearcase (P) which receives the busing 21 and bearing; Fig. 1-2 and col. 2 lines 11-18). Holford also teaches that the opening receives a busing and bearing (Fig. 1-2 and col. 2 lines 11-18) and end of a reciprocating shaft 20 which protrudes out from the opening. Holford also teaches that the opening supports an end of the reciprocating shaft 20 without the use of a bracket and fasteners (as taught by Ono; Fig. 2A). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the gear cover of Ono’s apparatus, as modified by Monzen, with the opening, as taught by Holford, in order to support the end of the reciprocating shaft without a bracket and fasteners in an alternative way which produces the same result. 
            Regarding claim 15, Ono teaches everything noted above including that the gearcase cover 4 is inherently integrally formed via casting. It should also be noted that the claim is related to a reciprocating saw as an apparatus, Therefore, the patentability of the reciprocating saw including the gearcase cover has nothing to do with the method of forming the gearcase (by casting).    
          Regarding claims 17-18, Ono teaches everything noted above including a securing cover (defined by the plate in Fig. 2A) at or adjacent to the open portion; wherein the securing cover is secured to the gearcase cover 4 via screws.  The securing cover and screws are not numbered in Ono. However, Ono shows the securing cover and the screws as seen in Fig. 2A; and this is also evidenced in 
in figures of CMCS300 (non-patent Literature) provided with IDS submitted on 09/22/2020.
            Regarding claims 19, Ono teaches everything noted above including a yoke 15 on the shaft 12.  
            Regarding claim 20, Ono also does not explicitly disclose that the yoke is welded to the shaft. However, Official Notice is taken that the use of welding as a mounting means is old and well known in the art.

7.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Monzen and Holford and in further view of Schoenek. Regarding claim 16, Ono does not explicitly teach that the gearcase cover is an integrally formed aluminum cast. Ono teaches that the gearcase cover is an integrally formed case. However, Ono does not explicitly teach that the gearcase cover is formed from aluminum. Schoenek teaches a gearcase cover 40 which is an integrally aluminum cast. See Figs. 1-3 and paragraph 0016 in Schoenek.  It would have been obvious to a person of ordinary skill in the art to form the gearcase cover of Ono’s reciprocating saw, as modified above, from aluminum, at taught by Schoenek, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
8.           Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
              
Conclusion
9.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 26, 2022